Citation Nr: 1421488	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-08 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to March 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, rated 0 percent effective, November 24, 2008.  

In March 2011, the Veteran's representative indicated that the Veteran wished to withdraw his appeal for an increased initial rating for his service connected tinnitus.  Accordingly, this matter is not before the Board.  See Percy v. Shinseki, 23. Vet. App. 37 (2009).

In November 2011, subsequent to issuance of the most recent Supplemental Statement of the Case (SSOC) in March 2011, the Veteran's representative submitted additional argument and medical evidence in support of the claim on appeal.  This evidence was accompanied by a waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  From November 24, 2008, to September 15, 2010, evidence of record shows the Veteran had Level III hearing loss in his right ear and Level V in his left ear.

2. From September 16, 2010 to August 19, 2011, evidence of record shows the Veteran had Level V hearing loss in his right ear and Level V in his left ear. 

3.  Since August 20, 2011, evidence of record shows the Veteran has Level VI hearing loss in his right ear and Level VI in his left ear. 



CONCLUSIONS OF LAW

1. From November 24, 2008 to September 15, 2010, the criteria were met for a 10 percent rating, though no greater rating, for the bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Tables VI, VIA, VII (2013).

2.  From September 16, 2010 to August 19, 2011, the criteria were met for a 20 percent rating, though no greater rating, for the bilateral hearing loss disability. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Tables VI, VIA, VII (2013).

3.  Since August 20, 2011, the criteria were met for a 30 percent rating, though no greater rating, for the bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Tables VI, VIA, VII (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  This appeal is from the initial rating assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A March 2011 statement of the case (SOC) provided notice on the "downstream" issue of an increased initial rating, and readjudicated the matter.  The Veteran has had opportunity to respond, and has not alleged that he is prejudiced by a notice defect.  See Goodwin v. Peake, 22. Vet. App. 128 (2008).

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in August 2009 (in addition to other periodic audiological evaluations by VA).  The Board notes that the VA examination report contains sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing (under Table VIA).  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000, and 4,000 Hertz (Hz)) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 Hz is 30 decibels or less, and the threshold at 2000 Hz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b) .  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  See 38 C.F.R. § 4.85. 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

On June 2009 VA audiological evaluation, the Veteran reported gradual decrease in hearing with difficulty hearing in many situations.  Puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
70
75
LEFT
55
70
70
75

Average puretone thresholds noted by the examiner were 58 in the right ear and 59 in the left ear; however, the averages listed by the examiner seem to include all frequencies tested and not only the four specified for VA purposes.  The average puretone thresholds of the four specified frequencies were 65 decibels for the right ear, and 68 decibels for the left ear.  Speech audiometry revealed 84 percent speech recognition ability in the right ear and 80 percent in the left ear.  The diagnosis was bilateral moderate to severe sensorineural hearing loss.  There was good puretone and speech agreement.  Acoustic reflexes were consistent with the Veteran's hearing sensitivity. 

Applying the results of the June 2009 hearing evaluation to Table VI produces a finding that the Veteran had Level III hearing in the right ear and Level IV hearing in the left ear (which under Table VII warrants a 10 percent rating).

However, Table VIA is also for application in the instant case because the examination did show that the Veteran's puretone threshold was 55 decibels or more in each of the four specified frequencies in the left ear.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  With application of Table VIA, the audiological findings show Level V hearing acuity in the left ear.  Nevertheless, applying this with the right ear's Level III hearing acuity still warrants a 10 percent disability rating under Table VII.  No other manner of applicable exceptional pattern of hearing loss is shown in this report.

On August 2009 VA audiological examination, the Veteran complained of hearing loss and reported having hearing problems since service.  He also noted he was recently issued hearing aids and that they are helping with his hearing.  Puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
50
55
LEFT
25
50
55
60

Average puretone thresholds were 44 decibels for the right ear, and 48 decibels for the left.  Speech audiometry revealed 96 percent speech recognition ability in the right ear and 96 percent in the left ear.  The examiner noted that the Veteran's hearing was within normal limits from 500 through 1000 Hertz, followed by mild to moderate sensorineural loss at 1.5 to 4000 Hertz bilaterally. 

Applying the results of the August 2009 VA examination to Table VI produces a finding that the Veteran had Level I hearing in each ear (which under Table VII warrants a 0 percent rating).

The October 2009 rating decision granted hearing loss rated 0 percent, effective November 24, 2008, the date the Veteran's reopened claim for hearing loss was received by VA.  The rating decision did not comment on the results of the June 2009 audiological evaluation.

On September 2010 VA audiological evaluation, the Veteran complained of clarity issues and background noise with his hearing aids.  Puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
65
75
LEFT
55
65
65
70

Average puretone thresholds noted by the examiner were 56 in the right ear and 52 in the left ear; however, the averages listed by the examiner seem to include all frequencies tested and not only the four specified for VA purposes.  The average puretone thresholds for the specified frequencies were 65 decibels for the right ear, and 64 decibels for the left.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 76 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss. 

Applying the results of the September 2010 hearing evaluation to Table VI produces a finding that the Veteran had Level V hearing in the right ear and Level IV hearing in the left ear (which under Table VII warrants a 10 percent rating).

However, Table VIA is also for application in the instant case because the examination did show that the Veteran's puretone threshold was 55 decibels or more in each of the four specified frequencies in both ears.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  With application of Table VIA, the audiological findings show Level V hearing acuity in the right ear and Level V in the left ear, which warrants a 20 percent rating.

On August 2011 VA audiological evaluation, the Veteran reported hearing well with his hearing aids and agreed to start using them more consistently.  Puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
75
85
LEFT
60
70
75
80

The average puretone thresholds noted by the audiologist were 63 in the right ear, and 64 in the left ear.  However, as pointed out by the Veteran's representative, the averages listed by the examiner seem to include all frequencies tested and not only the four specified for VA purposes.  The average puretone thresholds of the four specified frequencies were 71 decibels for the right ear, and 71 decibels for the left.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 80 percent in the left ear.  The diagnosis was moderate to severe sensorineural hearing loss. 

Applying the results of the August 2011 hearing evaluation to Table VI produces a finding that the Veteran had Level VI hearing in the right ear and Level IV hearing in the left ear (which under Table VII warrants a 20 percent rating).

However, Table VIA is also for application in the instant case because the examination did show that the Veteran's puretone threshold was 55 decibels or more in each of the four specified frequencies in both ears.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  With application of Table VIA, the audiological findings show Level VI hearing acuity in the right ear and Level VI in the left ear, which warrants a 30 percent rating.

Based on the foregoing, the Board finds that the June 2009 audiogram is the first competent (medical) evidence is the first indication that the veteran's hearing loss disability was of a compensable degree.  As noted above, the June 2009 VA evaluation showed the Veteran had Level III hearing in the right ear and Level V hearing in the left ear, which warrants a 10 percent rating.  38 C.F.R. §§ 4.85, 4.86(b).  Accordingly, the Board concludes that a 10 percent rating is warranted for the veteran's hearing loss from November 24, 2008 (date of the Veteran's claim). 

The September 2010 VA audiological evaluation revealed the Veteran's hearing acuity constituted Level V hearing in the right ear and Level V hearing in the left ear; under 38 C.F.R. §§  4.85, 4.86(b), and these levels warrant a 20 percent rating under Code 6100.  As the examination occurred on September 16, 2010, the increase is warranted on that date.  The record does not contain any evidence that a rating in excess of 10 percent for the hearing loss was warranted prior to September 16, 2010.  Evaluation of hearing loss disability involves the mechanical application of the rating schedule, to the results of official audiometry.  See Lendenmann, supra.  Here, there was no official audiometry warranting a 20 percent rating prior to September 16, 2010. 

The August 2011 VA audiological evaluation shows the Veteran had Level VI hearing in both ears which warrants a 30 percent rating.  38 C.F.R. §§ 4.85, 4.86(b).  As the examination occurred on August 20, 2011, the increase is warranted on that date.  The record does not contain any evidence before or after August 2011 that could establish the veteran's hearing loss warrants a rating in excess of 30 percent. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  

Finally, it is not alleged (or suggested by the record) that the Veteran's hearing loss prevents the Veteran from engaging in gainful employment.  Hence, the matter of entitlement to a TDIU rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Ratings of 10 percent from November 24, 2008, 20 percent from September 16, 2010, and 30 percent from August 20, 2011, but no higher, are granted for the Veteran's bilateral hearing loss, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
M. C. Graham 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


